Citation Nr: 1708408	
Decision Date: 03/20/17    Archive Date: 04/03/17

DOCKET NO.  16-25 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a neurological disorder, to include progressive supranuclear palsy and Parkinson's disease, to include secondary to herbicide agent exposure.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

[redacted], Daughter


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1967 to July 1971, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and the Veterans Benefits Management System.

In March 2017, the Veteran's daughter testified before the undersigned.  A transcript of that hearing has yet to be added to the record; however, because the claim is being granted in full, the failure to yet obtain this transcript is harmless.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Parkinson's disease is presumed to have been incurred inservice if the veteran served in the Republic of Vietnam during the Vietnam war.

2.  Pursuant to Public Laws 102-4 and 107-103, the National Academy of Sciences' Committee to Review the Health Effects in Vietnam Veterans of Exposure to Herbicides (hereinafter "Committee") was asked to determine, to the extent that available scientific data permit meaningful determinations, whether a statistical association with herbicide exposure exists, taking into account the strength of the scientific evidence and the appropriateness of the statistical and epidemiological methods used to detect the association the increased risk of disease among those exposed to herbicides during service in the Republic of Vietnam during the Vietnam era; and whether there exists a plausible biological mechanism or other evidence of a causal relationship between herbicide exposure and the disease. 

3.  In 2016, the Committee judged that it was not reasonable to exclude from coverage for this presumptively service-related condition any Vietnam veteran with Parkinsonian symptoms unless VA can definitively establish, on a found that case-by-case basis, that those symptoms are secondary to an external agent other than the herbicides sprayed in Vietnam or to a specific genetic condition.

4.  On the basis of evidence reviewed in Veterans and Agent Orange: Update 2014, and previous Veterans and Agent Orange reports the Committee found limited or suggestive evidence of an association between exposure and Parkinson-like conditions such as progressive supranuclear palsy.

5.  The Veteran served in the Republic of Vietnam, and competent medical evidence indicates that he currently has progressive supranuclear palsy, which is a type of Parkinson's disease.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor progressive supranuclear palsy is presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he has a neurological disorder which was caused by exposure to herbicide agents, such as Agent Orange, in service.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

A veteran who served in the Republic of Vietnam during the period from January 9, 1962 to May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a).  The law establishes a presumption of entitlement to service connection for diseases associated with exposure to certain herbicide agents even though there is no record of such disease in service.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e).  Diseases associated with such exposure include Parkinson's disease.  38 C.F.R. § 3.309(e).

In this case, the Veteran's personnel records clearly establish that he had service in the Republic of Vietnam, and therefore exposure to herbicide agents is presumed.

The Veteran's VA and private treatment records show regular treatment for progressive supranuclear palsy and progressive Parkinsonism.

A November 2013 letter from nurse practitioner W.H. stated that the Veteran had been diagnosed with progressive supranuclear palsy, which is a Parkinson's disease-like condition that is related to Parkinson's disease.  She wrote that it could possibly be related to war-type agents.

In May 2014, the Veteran attended an examination with physician M.V.  The physician performed a physical examination of the Veteran and found that he had progressive Parkinsonisms, most likely consistent with Parkinson 's disease.  He gave the Veteran diagnoses of Parkinson's disease and periodic limb movement disorder.  An October 2014 letter from Dr. M.V. stated that the Veteran was under his care for a progressive neuro-degenerative condition, and that the clinical features of it were consistent with Parkinson's disease.

An August 2016 letter from Dr. J.T. stated that the Veteran had progressive supranuclear palsy, which was a form of Parkinson's disease.  She further wrote that the Veteran was exposed to Agent Orange, and this may have been the etiology of the disease.

The evidence of record shows that while some providers have diagnosed Parkinson's disease, the preponderance of the evidence shows that the Veteran suffers from progressive supranuclear palsy.  While there are distinct differences between Parkinson's and progressive supranuclear palsy, the Board finds that the doctrine of reasonable doubt must be resolved in the Veteran's favor and that service connection for progressive supranuclear palsy with Parkinson's like symptoms should be service connected.  Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) ("By requiring only an 'approximate balance of positive and negative evidence' the Nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding ... benefits."). 

In this regard, the National Academy of Sciences' Committee to Review the Health Effects in Vietnam Veterans of Exposure to Herbicides ("Committee") was charged in Public Law 102-4 and 107-103 to determine, to the extent that available scientific data permit meaningful determinations, whether a statistical association with herbicide exposure exists, taking into account the strength of the scientific evidence and the appropriateness of the statistical and epidemiological methods used to detect the association the increased risk of disease among those exposed to herbicides during service in the Republic of Vietnam during the Vietnam era.  Further, the Committee was charged to address whether there was a plausible biological mechanism or other evidence of a causal relationship between herbicide exposure and the disease.  

Pursuant to this charge, the Committee published Veterans and Agent Orange Update 2014 in 2016.  Therein, the Committee judged that it was not reasonable to exclude from coverage for progressive supranuclear palsy unless VA can definitively establish, on a found that case-by-case basis, that those symptoms are secondary to an external agent other than the herbicides sprayed in Vietnam or to a specific genetic condition.  The Committee further found limited or suggestive evidence of an association between exposure and Parkinson-like conditions such as progressive supranuclear palsy. National Academies of Sciences, Engineering, and Medicine, 766-767, 2016, Veterans and Agent Orange: Update 2014. Washington, DC: The National Academies Press.  

The Board therefore finds that there is more than adequate evidence of record to establish that the Veteran does have a current diagnosis of Parkinson's disease or progressive supranuclear palsy, which a competent medical evidence has confirmed is a type of Parkinson's disease.  It may therefore be presumed that this disorder is etiologically related to the Veteran's herbicide agent exposure in service.  Service connection is warranted.


ORDER

Entitlement to service connection for a neurological disorder, to include progressive supranuclear palsy and Parkinson's disease, is granted.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


